Citation Nr: 1823188	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for residuals of a right rotator cuff tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1998 to February 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which awarded the Veteran a non-compensable disability rating for residuals of a right rotator cuff tear. A November 2015 rating decision awarded the Veteran a 10 percent disability rating, effective March 26, 2010. In a December 2016 decision, the Board awarded the Veteran a 20 percent increased initial disability rating. The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court). In September 2017, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's decision denying entitlement to an initial disability rating in excess of 20 percent for residuals of a right rotator cuff tear. 

In October 2017 the Board remanded this matter for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

In October 2017 the Board remanded this matter for a new VA examination. Although the examiner performed the requested range of motion testing, additional clarification is needed. The disability benefits questionnaire (DBQ) completed by the examiner states that fatigue, pain, and lack of endurance significantly limit functional ability with flare ups; however, the examiner stated no further range of motion loss was reported. Furthermore, the DBQ also states that pain, fatigue and weakness also limit functional ability with repeated use over time but again the examiner notes that no further range of motion loss is reported. These findings are inconsistent and an addendum report providing clarification is required. 

In addition, the Board's remand directed the examiner to describe the extent of any weakened movement, excess fatigability and pain on use and whether there would be additional limits on functional ability on repeated use or during flare-ups, to be assessed in terms of additional degrees of loss of range of motion. The examiner responded "not able to determine without speculation" to both questions without providing an explanation as directed by the Board's remand. Therefore, the examiner must also provide explanations for these responses. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion from the November 2017 examiner. It is up to the examiner to determine whether another examination is required. The examiner is requested to review the claims file, to include this remand, and respond to the following:

A) Under section 3A of the 2017 examination report, pain was noted on flexion, abduction, and internal rotation but it was not noted at which point in the Veteran's range of motion pain began. Please provide at which point in the Veteran's range of motion that pain started or explain why such measurements were not provided. 

B) Provide an explanation as to why the November 2017 examination report stated fatigue, pain and lack of endurance significantly limited functional ability with repeated use over a period of time but no further loss of range of motion was reported. In other words, how can the Veteran's initial range of motion remain the same but his functional ability be significantly limited beyond whatever limitation he experiences without repeated use? (See section 3C of the November 2017 examination report)

C) Provide an explanation as to why the November 2017 examination report stated fatigue, pain and lack of endurance significantly limited functional ability with flare ups but no further loss of range of motion was reported. In other words, how can the Veteran's initial range of motion remain the same but his functional ability be significantly limited beyond whatever limitation he experiences not during a flare up? (See section 3D of the November 2017 examination report)

D) Provide an explanation for the response to additional question 2: "The extent of any weakened movement, excess fatigability and pain on use, should be described. To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion. Range of motion studies should be conducted." Specifically, explain why you were not able to make a determination without speculation (including whether an opinion is beyond what any medical practitioner might be able to provide, based on the evidence of record and current medical knowledge).

E) Provide an explanation for the response to additional question 3: "whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups. If this is not feasible, the physician should so state and explain why." Specifically, explain why you were not able to make a determination without speculation (including whether an opinion is beyond what any medical practitioner might be able to provide, based on the evidence of record and current medical knowledge).

2. After completing the above actions and any other development as may be indicated, the AOJ must readjudicate the Veteran's claim on appeal in light of all the evidence of record. If the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




